internal_revenue_service number release date index number --------------------------- ------------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b06 plr-125782-09 date date legend taxpayer ---------------------- --------------------------------------------------- company ------------------------------------------------ dear -------------------- this letter responds to your request dated date for a ruling on whether you are allowed to claim the allowance for depletion provided by sec_611 of the internal_revenue_code under the facts described below the representations set out in your letter follow taxpayer is employed by company company has created a bonus pool plan for key personnel at company taxpayer participates in the plan each bonus pool consists of a percentage of the net profits from a designated well the plan documents define net profits as the proceeds received by company from the sale of the oil gas and minerals that are produced saved and sold from a designated well less chargeable expenditures as defined in the plan documents however the plan documents state that though the company may hold a designated well which has been designated for a given bonus pool neither the plan nor the bonus pool creates any lien encumbrance right title or other interest of any kind whatsoever in any participant or participant group in any well property or portion of a property containing such well or in the net profits derived from it the designation of a well is only a part of the procedure used in calculating a bonus due participants plr-125782-09 or participant groups under the plan and provides no legal entitlement to those specific assets company pays the amounts to plan participants and includes the amounts paid on employees’ forms w-2 for the year in which the amounts are paid taxpayer has requested a ruling on whether a participant in the bonus pool plan may claim depletion deductions law and analysis sec_611 in the case of mines wells and other enumerated natural deposits allows as a deduction in computing taxable_income a reasonable allowance for depletion under regulations prescribed by the secretary or_his_delegate sec_1_611-1 of the income_tax regulations provides that annual depletion deductions are only allowed to the owner of an economic_interest in mineral deposits an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which he must look for a return of his capital further the regulation states that a person who has no capital_investment in the mineral deposit does not possess an economic_interest merely because through a contractual relation he possesses a mere economic or pecuniary advantage derived from production sec_1_611-1 defines minerals for purposes of this section of the regulations to include ores of the metals coal oil gas and all other natural metallic and nonmetallic deposits based on the information submitted and the representations made we conclude that taxpayer does not own an economic_interest in mineral in place within the meaning of sec_1_611-1 therefore taxpayer is not entitled to depletion deductions this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-125782-09 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries cc
